DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on March 24, 2021.
Claims 16-30 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed March 24, 2021, with respect to claims 16-30 have been fully considered and are persuasive.  The rejection of December 24, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method and apparatus for determining reference values of a sensor and a control unit, the reference values corresponding to a disengaged operating condition or to an engaged operating condition of a form-locking shift element, at least one operating parameter of the form-locking shift element determinable during a disengagement and during an engagement of the form-locking shift element having the steps of varying a torque present at the form-locking shift element, an actuation force of the form-locking shift element, and a differential speed between shift-element halves of the form-locking shift element while determining the reference values of the sensor such that the form-locking shift element is transferred into the disengaged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659